DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 10/02/2019 is acknowledged.  Claims 4-5 have been amended. Claims 1-5 are pending in this application.

Claim Objections
The claims below are objected to because of the following informalities:  
In claim 1, “in which” should read “wherein”;
In claim 4, “the intake portion of at least the fixed scroll” should read “the intake portion of 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramshankar et al. US 5,240,391.
Regarding claim 1, Ramshankar discloses:
A scroll compressor 10 comprising: 
a partition plate 14 for dividing an interior of an airtight container 12 into a high-pressure space 16 and a low-pressure space (below) (“vertical, low side, hermetic scroll compressor” col. 2, l. 42); 
a fixed scroll 28 which is adjacent to the partition plate 14; 
an orbiting scroll 24 which is meshed with the fixed scroll 28 and which forms a compression chamber; 
a rotation-suppressing member 26 for preventing the orbiting scroll from rotating; and
a main bearing 20 for supporting the orbiting scroll 24; in which 
the fixed scroll 28, the orbiting scroll 24, the rotation-suppressing member 26 and the main bearing 20 are placed in the low-pressure space, and 
the fixed scroll 28 and the orbiting scroll 24 are placed between the partition plate 14 and the main bearing 20, wherein 
a refrigerant intake tube 34 for making the low-pressure space suck refrigerant is provided in the airtight container 12, and 
the scroll compressor includes a straightening plate 42 against which refrigerant introduced from the refrigerant intake tube 34 collides, and a shielding plate 44 provided at a height position between the partition plate 14 and an intake portion of the fixed scroll 28 (Fig. 1). 

Regarding claim 2, Ramshankar discloses:


Regarding claim 3, Ramshankar discloses:
wherein the shielding plate 44 is provided in the fixed scroll 28 (see Fig. 1). 

Regarding claim 4, Ramshankar discloses:
wherein the shielding plate 44 covers an upper opening 42-6 of the straightening plate 42 and covers an opening range of the intake portion of at least the fixed scroll 28 (see Figs. 1-2). 

Regarding claim 5, Ramshankar discloses:
wherein the straightening plate 42 and the shielding plate 44 are integrally formed together (“single piece”, see col. 4, l. 6-7 and Fig. 3).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited prior art also disclose various scroll compressors having straightening plates and shielding plates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        05/10/2021